— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 9, 1983, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The sentence imposed upon the defendant was well within the bounds of the sentencing court’s discretion and we do not find a downward modification to be warranted under the facts and circumstances of this case (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.